Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,017,635 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the claims of this application and the patented claims is that Applicant has omitted the following limitations “…; a plurality of selection reels having a plurality of selections wherein the activator when activated causes the plurality of selection reels to cycle through outcomes corresponding the plurality of drink selections until an outcome of the outcomes is indicated by at least one outcome indicator when the selection reels stop cycling through the outcomes;…” and added the limitations of “…; a plurality of digital or analog selection entities having the plurality of selections wherein the activator when activated an outcome of the outcomes is indicated by at least one outcome indicator.”  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit and add some limitations because one of ordinary skill in the art would have realized that omitting and adding some limitations are an obvious expedient since the remaining elements perform the same functions as before. In re Karlson, 136 USPQ 184 (CCPA 1963). 
 
Application Number: 17/329,337
US Patent Number: 11,017,635 B2
A selection game comprising:
A drink selection game comprising;
a gaming machine configured to randomly display a selection of a plurality of selections indicating which objects one or more players playing with the gaming machine will then interact with, the gaming machine comprising:
a gaming machine configured to randomly display a drink selection of a plurality of selections indicating which drink one or more players playing with the game machine will then need to consume, the game machine further comprising:
an activator; and
an activator;
a plurality of digital or analog selection entities having the plurality of selections wherein the activator when activated an outcome of the outcomes is indicated by at least one outcome indicator;
a plurality of selection reels having a plurality of selections wherein the activator when activated causes the plurality of selection reels to cycle through outcomes corresponding the plurality of drink selections until an outcome of the outcomes is indicated by at least one outcome indicator when the selection reels stop cycling through the outcomes;
wherein activation of the activator, produces a specific outcome indicated by the at least one outcome indicator for the one or more players to interact with an object of the objects corresponding to the specific outcome indicated by the at least one outcome indicator.
wherein activation of the activator, produces a specific outcome indicated by the at least one outcome indicator for the one or more players to consume the drink corresponding to the specific outcome indicated by the at least one outcome indicator.



Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on 5712727673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale





/Ronald Laneau/
Primary Examiner, Art Unit 3715